Exhibit 10
LEASE DEED
This Lease Deed (“Lease Deed”) is made and executed in Bangalore on this 26th
day of March, 2008.
BY AND BETWEEN

1.   Mr. Narayan Reddy, son of Late Muniswamy Reddy

2.   Mr. N Srinivas Reddy, son of Narayan Reddy and

3.   Mr. N Keshava Reddy, son of Narayan Reddy

parties 1, 2 and 3 residing at No. 17, 6th Block, Koramangala Layout, Bangalore
560094 hereinafter collectively referred to as the “Lessors” (which expression
shall unless repugnant to the context mean and include its affiliates,
successors-in-interest, administrators, executors and permitted assigns) of the
One Part;
AND
Spheris India Private Limited, a company registered under the Companies Act,
1956 and having its registered office at # 1, Spheris Plaza, Koramangala Block
8, Bangalore 560095, represented by its authorized signatory , Mr. R.J. Srinivas
Murthy, Chief Financial Officer hereinafter referred to as the “Lessee” (which
expression shall unless repugnant to the context mean and include its
subsidiaries, affiliates, group companies, successors-in-interest,
administrators, executors and permitted assigns) of the Other Part.
The Lessor and the Lessee are hereinafter individually referred to as “Party”
and collectively as “Parties”.
WHEREAS

A.   The Lessors represent that they are the sole and absolute owners of the
superstructure and the property situated at Padmavathi Industrial Complex,
bearing Khatha Nos. 637/4, 637/5, and 637/6, (Survey Nos. 81/1, 81/2, 81/5 and
81/11) and BBMP property No.2, Koramangala, 80 ft. Road, Bangalore 560095,
measuring 5063.04. sq. mtrs. (54500sq. ft.) more fully described in the Schedule
hereto and hereinafter referred to as the “Demised Premises”.

B.   The Lessors represent that no other person has any claim, right, title,
interest or share in the Demised Premises and that there is no impediment or bar
to grant of this lease by the Lessors under any law, order, decree or contract
and that the Demised Premises is not subject to attachment, court or acquisition
proceedings;

C.   The Lessee has approached the Lessors and the Lessors have agreed to grant
to the Lessee, lease of the Demised Premises on the terms and conditions
stipulated herein and agreed by the Parties hereto.

 



--------------------------------------------------------------------------------



 



NOW THIS LEASE DEED WITNESSETH AS FOLLOWS

1.   Grant of Lease

    Subject to the terms of this Lease Deed, the Lessors hereby grant to the
Lessee and the Lessee hereby accepts from the Lessors a lease to use, occupy and
enjoy the Demised Premises for the period as mentioned in clause 2 of this Lease
Deed on the terms and conditions hereinafter mentioned and as incidental
thereto.

2.   Term

    The lease shall be valid and subsisting for a period of 5(Five) years,
commencing from 09th day of April,2008 (“Commencement Date”) to 08th day of
April 2013 (both days inclusive), subject to sooner determination as hereunder
provided, at the end of which term the Lessee shall hand over vacant possession
of the Demised Premises to the Lessors.

3.   Rent

3.1   The monthly rent shall be calculated at the rate of Rs. 60 /- per sq. ft.
in respect of the first five floors for a total area of 5063.04 sq. mtrs.
(54,500 sq. ft.) (“Rent”) and the monthly rent shall be calculated at the rate
of Rs. 20/- per sq.ft for Terrace floor (cafeteria) for a total area of 545 Sq.
mtrs (5865 sq.ft). (“Rent”) shall be subject to an escalation of 15.5% every 2
(two) years thereafter for all the floors, until the expiry or earlier
termination of this Lease Deed.

3.2   The Rent and service tax thereon in respect of the Demised Premises as
specified in this Lease Deed shall be paid monthly in advance on or before the
8th of each month from the receipt of invoice of the English calendar month (in
respect of which the rent is due) by a crossed account payee demand draft or
cheque payable at Bangalore in favour of the Lessors. The same shall be handed
over to the Lessors at their address mentioned above and be duly acknowledged by
them and the Lessee shall be deemed to be absolved of its liability on the date
on which such cheque duly honoured by the drawee bank.

3.3   The Lessee shall deduct tax at source from the Rent as may be applicable
under the provisions of the Income Tax Act, 1961 and make all other statutory
deductions as may be required to be made on all payments to be made to the
Lessors, and the Lessee shall provide tax deduction at source certificates to
the Lessors at regular intervals.

3.4   In the event the Lessee is called upon by any governmental authority or
any financial or lending institutions to whom the Lessors owe any sums of money,
to pay the dues of the Lessee from directly out of the lease rentals, the Lessee
shall inform the Lessors of such a demand and in the event the Lessors do not
cause the governmental authority or financial or lending institutions above
mentioned to retract their request, the Lessee shall be permitted to make such
payment directly to such authorities and to recover the amounts so paid from the
Rent payable to

Page 2 of 11

 



--------------------------------------------------------------------------------



 



    the Lessors. It being clearly understood that any payments made by the
Lessee on behalf of the Lessors as set out herein and deducted from the Rent
shall not be deemed to be a breach of the terms of this Lease Deed.

4.   Security Deposit

    On execution of this Lease Deed, Lessee agrees to deposit and maintain an
interest free security deposit equivalent to 6 (Six) months of lease rent
amounting to Rs.20,323,800 (Rupees two crores three lakhs twenty three thousand
and eight hundred only) for the Demised Premises (“Security Deposit”) adjusting
the existing security deposit of Rs.3,000,000 (Rupees thirty lakhs only) with
Lessor and the balance an amount of Rs. 17,323,800/- (Rupees One crore seventy
three lakhs twenty three thousand and eight hundred only) is paid as follows:

                      S1. No.   Ch No.   Rs.   Favoring (Lessor name)
1
    001924       5,774,600     M Narayan Reddy (lessor #1 above)
2
    001925       5,774,600     N Srinivas Reddy (lessor #2 above)
3
    001926       5,774,600     N Keshava Reddy (lessor #3 above)

    All cheques are drawn on Kotak Mahindra Bank, Lavelle Road Branch. The
Security Deposit is refundable simultaneously with the surrender of vacant,
reinstated and debonded possession of the Demised Premises and subject to the
Lessee having paid and cleared all the dues to the Lessor upto the date of
surrender. Lessor shall be liable to pay 15% (fifteen per cent) interest on the
Security Deposit in the event of any delay in refund of the Security Deposit. In
addition the Lessee shall be entitled to continue possession of the Demised
Premises without payment of any Rent or other charges until refund of the
Security Deposit with the Lessor.

5.   Other Amenities

5.1   The Lessee shall pay regularly the electricity and water charges as
demanded by the Bangalore Electric Supply Company and BWSSB based on actual
consumption as recorded in the separate meters concerned provided for the
Demised Premises by the Lessors.

5.2   The Lessors have represented to the Lessee that the Demised Premises can
bear a load of upto 400 kg/sq. mtrs.

6.   Use, Indemnity and Condition of Demised Premises

6.1   The Lessee and/or only its subsidiaries or associated or group companies
or affiliates shall enjoy the peaceful and uninterrupted use of the Demised
Premises for carrying out the activities of medical transcription and any other
activities as that the Lessee or its affiliates are authorized to perform.
However, such usage shall not amount to any sub-lease.

Page 3 of 11

 



--------------------------------------------------------------------------------



 



6.2   It is expressly agreed by the Parties that the Lessee shall enjoy free and
complete access to the compound space and other common spaces of the Demised
Premises.

6.3   The Lessor shall indemnify and hold the Lessee harmless from and against
any and all liabilities, claims and/or losses of any kind arising directly or
indirectly entirely or in part, resulting from their respective acts concerning
the Demised Premises and/or by virtue of any suit, proceeding or claims filed or
preferred by any person, financial institution or bank, or any agency or
association of persons against the Lessee/Lessor in respect of the Demised
Premises or from breach of any of the representations or warranties provided by
the Lessor under this Lease Deed.

7.   Fixtures and Fittings

7.1   It is hereby expressly agreed between the Parties that the Lessee shall
have the right during the subsistence of this lease, to attach fixtures,
fittings in or upon the Demised Premises, carry out civil works and do all such
acts and things as are necessary to bring about appropriate improvements to the
Demised Premises. The Lessee undertakes that, in the course of carrying out any
activities set out in this Clause 6, it shall not to cause any damage to the
beams and floors of the Demised Premises and shall keep the Demised Premises in
a tenantable condition, normal wear and tear.

7.2   At the expiry or earlier termination of the Lease Deed, the Lessee may, at
its sole discretion, remove all the fixtures, fittings and other equipment
installed by the Lessee, except elevators, windows and toilet/bathroom fittings
and fixtures without damaging the Demised Premises normal wear and tear
excepted.

8.   Representations And Warranties

8.1 The Lessor makes the following representations and warranties: 

  (a)   Lessor is the sole and absolute owner of the Demised Premises and has
the authority to lease the Demised Premises to the Lessee.

  (b)   Lessor shall observe and perform all the terms, conditions, covenants
and provisions on which the Lessor holds the Demised Premises and shall pay and
discharge all his liabilities (including rates, taxes, levies, assessments,
charges, maintenance, other outgoings and non occupancy charges) pertaining to
the Demised Premises and all other present liabilities to the government,
municipality and all other authorities in respect of the Demised Premises and
shall not do, omit or suffer to be done anything whereby the Lessee’s right to
use the Demised Premises is forfeited/extinguished.

  (c)   In the event of failure by the Lessor to make necessary statutory
payments or payments towards financial institutions, banks including but not
limited

Page 4 of 11

 



--------------------------------------------------------------------------------



 



      to those mentioned in the foregoing clause, the Lessee may make the
relevant payments after intimating the same to the Lessor and the amounts so
paid shall be adjusted against the Rent payable by the Lessee. Both the Parties
hereby expressly agree that Lessee does not have any obligation or liability
towards such statutory payments.

  (d)   Lessor declares and confirms that the Demised Premises are free from all
charges, liens, encumbrances and there is no attachment of any court, authority
or any Government or local or public body of the Lessors’ right, title and
interest in or their right of occupation of the Demised Premises.

  (e)   Lessor shall at its own cost carry out all major repairs including
structural repairs, leakage, water pipes, sewerage system or such other major
defects in and affecting the Demised Premises. If the Lessor does not carry out
the major repairs as aforesaid and/or as requested by the Lessee, within a
reasonable time, the Lessee may, after giving reasonable notice in writing and
upon obtaining the requisite permissions and sanctions, if any, undertake the
repair work and deduct all costs from the Rent or other amounts payable to the
Lessor.

  (f)   Lessor shall permit the Lessee’s hired security personnel, if any, the
access to and entry rights to the Demised Premises.

8.2   The Lessee makes the following representations and warranties:

  (a)   The Lessee is an entity duly incorporated and validly existing in
accordance with the laws of India.

  (b)   The Lessee has full power and authority to enter into this Lease Deed.

  (c)   The execution of this Lease Deed is not prohibited by its constituent
documents nor will its execution contravene provisions of any applicable law or
agreement or document to which it is a party.

  (d)   All the corporate approvals required for the execution of this Lease
Deed have been obtained.

9.   Assignment

    The Lessee shall have the absolute right to assign this lease in respect of
any part or all of the Demised Premises to or in favour of any of its subsidiary
or associated or group Companies or affiliates without the consent of any of the
Lessors. However, the Lessee shall notify the Lessors of such assignment and no
assignment shall release the Lessee of its obligations in this Lease Deed
towards the Lessor. However, such assignment shall not amount to any sub-lease.

Page 5 of 11

 



--------------------------------------------------------------------------------



 



10.   Repair and Maintenance Responsibilities

10.1   The Lessors shall be solely responsible to carry out repairs and
maintenance of the superstructure constructed by the Lessors. The Lessee shall
be solely responsible to carry out repairs and maintenance in respect of any and
all items or structures installed and constructed by the Lessee at the Demised
Premises.

10.2   Upon the expiry of the Lease Deed or its earlier termination, the Demised
Premises along with any existing fixtures, fittings, electrical appliances and
plumbing will be handed over to the Lessors in a good state subject to normal
wear and tear, for which no claim shall be made by the Lessor. The Lessee shall
repair/replace only items, articles which have been damaged by breakage/unfair
use during the occupancy.

11.   Access to the Demised Premises

11.1   Subject to the Lessors complying with the Lessee’s security and access
control systems, the Lessee shall allow the Lessors to enter into the Demised
Premises upon the Lessors providing the Lessee with 1 (one) full business day’s
notice in this regard, provided that the Lessors shall be entitled to not more
than 18 (eighteen) visits in a year.

11.2   The Lessee’s employees, authorised representatives, visitors, guests,
agents, contractors, vendors etc. shall have absolute and unrestricted use of
and access to the Demised Premises and the common areas at all times, 24 hours a
day, 365 days a year.

12.   Insurance

    The Lessors shall, at their own cost and expense take-out a comprehensive
insurance coverage with a duly approved insurance company against any loss
caused by reason of fire, storm, flood, theft, burglary and riots to the Demised
Premises in the amount of the building’s full replacement cost and shall provide
the Lessee with a certified copy of the same and any renewals thereof from time
to time and upon the request of the Lessee. The Lessee shall not be responsible
for taking out the aforesaid insurance or paying any insurance premium. The
Lessee shall not during the lease term hold the Lessors liable for the loss
caused due solely to the fault of the Lessee in putting up any construction or
due to the addition of any furniture or fixtures or stock in trade or caused by
any inflammable or explosive materials that may be stored in the Demised
Premises.

13.   Attornment

    In the event either the Lessors transfer, alienate, encumber or otherwise
dispose of or deal with the Demised Premises or any part thereof or in their
right, title and interest only during the term of the lease, the Lessors shall
advise the Lessee about the same in writing and the Lessors shall ensure that
the future owner or

Page 6 of 11

 



--------------------------------------------------------------------------------



 



    successor-in-title to the Demised Premises shall agree to be bound by the
terms of this Lease Deed. The future owner or successor-in-title to the Demised
Premises shall further attorn the Lessee as its own lessee.

14.   Taxes, Duties, Levies And Cesses

14.1   Lessor shall be liable to pay all present and future taxes, duties,
levies and cesses leviable by any Government or semi government or local
authority in respect of the Demised Premises.

14.2   In the event that the Lessors fail to pay such taxes or other dues the
same shall be paid by the Lessee, if it is so demanded by any authority under
prior notice to the Lessors, and the payments so made shall be deducted by the
Lessee from the Rent payable to the Lessors. It being clearly understood that
any payments made by the Lessee on behalf of the Lessors as set out herein and
deducted from the Rent shall not be deemed to be a breach of the terms of this
Lease Deed.

15.    Termination

15.1   During the term of this lease, the Lessee shall not terminate this Lease
save and except as set out hereunder:

15.1.1   The Lessee shall at any time be entitled to terminate this Lease
without assigning any reasons therefore. The Lessee shall effect such
termination by giving the Lessors five (5) months advance notice in writing of
its intention to terminate this Lease.

15.1.2   In addition, in the event of the Lessors committing a breach of any of
the terms of this Lease Deed, or failing to fulfil any of his/her obligations
under this Lease Deed, the Lessee shall be entitled to terminate this Lease Deed
after giving a notice of 90 (ninety) days, provided that the Lessee shall not be
so entitled if the Lessors commence to remedy the breach before the expiry of
the abovementioned notice period.

15.2   The Lessors shall be entitled to terminate this Lease Deed in the event
of default of payment of Rent for 2 (two) consecutive months after giving the
Lessee a notice of 90 (ninety) days. Provided that the Lessors shall not be
entitled to so terminate if the Lessee commences to remedy the breach before the
expiry of the above mentioned notice period.

15.3   The Lessors shall not be entitled to terminate this Lease Deed save and
except in the event the Lessee breaches any of the terms of this Lease Deed,
whereupon the Lessors shall be entitled to terminate this Lease Deed after
giving the Lessee a notice of 90(ninety) days, provided that the Lessors shall
not be so entitled if the Lessee commences to remedy the breach before the
expiry of the above mentioned notice period.

15.4   The Lessors shall, upon the expiry of the term of this Lease Deed or its
termination in any of the circumstances mentioned above, refund the Security

Page 7 of 11

 



--------------------------------------------------------------------------------



 



    Deposit and any balance unadjusted Rent lying with the Lessors at the time
of handing over the vacant possession of the Demised Premises to the Lessors.

16.   Suspension

16.1   At any time during the term of the lease, in the event the Demised
Premises or part thereof becomes unfit for occupation or use by the Lessee by
reason of the occurrence of any force majeure event, the Lessee shall inform the
Lessors by notice in writing, of the fact that the Demised Premises are unfit
for use, and the payment of Rent shall remain suspended for the period
commencing from the date of such notice until such time as the Demised Premises
remains unfit for use for a period greater than 1 (one) month from the date of
notice, the Lessee shall be entitled to terminate the Lease forthwith. In the
event that the Lessors remedy the defect and make the Demised Premises fit for
occupation and use within 1 (one) month from the date of the notice, the Lessee
shall be liable to pay Rent from the date the Demised Premises are restored to a
condition fit for use and occupation by the Lessee and the term of the Lease
shall be extended by the same amount of time for which the Rent remained
suspended for which extended period the Lessee shall pay the Rent agreed.

16.2   In the event the Demised Premises becomes or is likely to become unfit
for use or occupation by the Lessee by reason of any default or negligence on
the part of the Lessors relating to the construction of the Demised Premises
(including any structural defects), the failure to obtain any necessary
clearances or the obtaining of inadequate or inappropriate clearances in
relation to the use of the Demised Premises by the Lessee in accordance with the
terms and conditions of this Lease Deed, the Lessee shall be entitle to
terminate this Lease Deed after giving the Lessors notice of 60 (sixty) days
from the date of knowledge by the Lessee of any such default, negligence or
failure which renders or is likely to render the Demised Premises unfit for use
or occupation, to remedy the defects and shall suspend the payment of Rent for
such time as the Demised Premises remains unfit for use and occupation. The
Lessee shall also have the right, at the end of the 60 (sixty) days notice
period to remedy the defects in order to render the Demised Premises fit for use
or occupation and thereafter continue to occupy the Demised Premises for the
remainder of the lease period. All costs incurred by the Lessee in this regard
shall be deducted by the Lessee from the Rents payable. Provided further that,
in the event the Demised Premises is rendered unfit for use or occupation as a
result of any rash or negligent act of the Lessee including any damage caused by
the Lessee to the structural columns and beams of the building in the Demised
Premises, the Lessee shall not be entitled to any of the remedies as set out in
this clause.

17.   Signage

17.1   The Lessor agrees to provide to the Lessee, free of charge, the facility
to install the Lessee’s signage/electronic signage/ hoarding.

Page 8 of 11

 



--------------------------------------------------------------------------------



 



17.2   The Lessor shall issue a no objection certificate for the purpose of
installation/erection of the signage/electronic signage/hoarding. All taxes
levied by the Municipal Corporation of Bangalore for such signage shall be borne
by the Lessee.

17.3   The Lessee shall intimate the Lessor before fixing or exhibiting any
writings, name plates, signboard on the Demised Premises.

18.    Stamp Duty, Registration Charges

    All stamp duty and registration charges in relation to this Lease Deed shall
be borne by the Lessee.

19.    Service of Notice

    Any notice required to be served on the Lessors/Lessee by the Lessee/Lessors
shall be deemed to have been served if the same is sent by registered post,
acknowledgement due to Lessors/Lessee at the address appearing at the beginning
of this Lease Deed.

20.    Modifications

    No change, variation or modification of any of the terms and conditions set
forth herein shall be valid unless incorporated as an amendment to this Lease
Deed, and signed by the duly authorized representatives of both the Parties.

21.    Ownership

    As per the terms of this Lease Deed the Lessee shall not claim any right to
the ownership of the Demised Premises.

22.    Dispute Resolution

    In case of any dispute arising in respect of this Lease Deed, the matter
shall be subject to the jurisdiction of the courts in Bangalore. The law
governing the proceedings shall be Indian law.

23.    Entire Agreement

    This Lease Deed together with the discussions, arrangements, previous mutual
understandings, accords and agreements hereto, irrespective of their form,
constitutes the entire agreement between the Parties relating to the subject
matter hereof, whether written or oral.

Page 9 of 11

 



--------------------------------------------------------------------------------



 



24.   Counterparts

    This Lease Deed may be executed in counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
agreement.

25.   Permanent Account Number

    The Lessor and Lessee state as under:

  •   Lessee is assessed to Income Tax and the Permanent Account Number allotted
to the Lessee is AAACH6644N.

  •   Lessor is assessed to Income Tax and the Permanent Account Number allotted
to the Lessor are:

Mr. Narayana Reddy — ABGPR1186D
Mr. N. Srinivas Reddy — AEOPS9355N
Mr. N. Keshava Reddy — ABGPR1184B

26.   Eminent Domain 

    In the event of the taking or acquisition by any competent authority for any
public or quasi-public use or purpose of the Demised Premises at any time during
the term of the Lease and/or any extension hereof, this Lease Deed shall
terminate, with out any claim by either Party against the other.

27.   Severance

    In the event that any provision of this Lease Deed or any of the terms and
conditions contained therein are declared by any judicial or other competent
authority to be void, voidable, illegal or otherwise unenforceable or
indications of the same are received by either of the Parties from any relevant
competent authority, the Parties shall amend that provision in such reasonable
manner as achieves the intention of the Parties without illegality or at the
discretion of the Parties it may be severed from this Lease Deed and the
remaining provisions of this Lease Deed shall remain in full force and effect
unless the Parties decide that the effect of such declaration is to defeat the
original intention of the Parties in which event the Parties will decide to
terminate this Lease Deed.

SCHEDULE
All that property in Padmavathi Industrial Complex, Nos. 81/1, 81/2, 81/5 and
81/11 and BBMP property No.2, Koramangala, 80 ft. Road, Bangalore 560095 and
bounded on the

      East :  
by K T Chinnappa Reddy’s land;
West :  
by Ramiah’s land;
North :  
by Road;
South :  
by Kempapura Gundappa land.

Page 10 of 11

 



--------------------------------------------------------------------------------



 



    and measuring approximately 5603.04 sq. mtrs. (54500 sq. ft.) for first five
floors and 545 sq.mtrs (5865 sq.ft) for Terrace floor.

    IN WITNESS WHEREOF, the Parties hereto have set their respective hands to
these present on the day, month and year first above written.

             
Lessor 1
    Lessee  
Sign:
  /s/ Narayan Reddy   SPHERIS INDIA PRIVATE LIMITED  
 
           
Name:
  Narayan Reddy        
 
           
 
      Sign:   /s/ R.J. Srinivas Murthy
 
           
Witness:
  Janardhan   Name:   R.J. Srinivas Murthy
 
           
 
      Title:   Chief Financial Officer
 
           
Lessor 2
           
Sign:
  /s/ N Srinivas Reddy   Witness:   R. Krishnamoorthi
 
           
Name:
  N Srinivas Reddy        
 
           
Witness:
  Janardhan
 
     
 
           
Lessor 3
           
Sign:
  /s/ N Keshava Reddy
 
     
Name:
  N Keshava Reddy        
 
           
Witness:
  Janardhan
 
     

Page 11 of 11

 